
	
		II
		110th CONGRESS
		2d Session
		S. 3111
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2008
			Mr. Wicker (for himself,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. DeMint,
			 Mr. Enzi, Mr.
			 Inhofe, Mr. Martinez,
			 Mr. Thune, Mr.
			 Vitter, and Mr. Voinovich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To implement equal protection under the 14th article of
		  amendment to the Constitution for the right to life of each born and preborn
		  human person.
	
	
		1.Short titleThis Act may be cited as the
			 Life at Conception
			 Act.
		2.Right to
			 lifeTo implement equal
			 protection for the right to life of each born and preborn human person, and
			 pursuant to the duty and authority of the Congress, including Congress' power
			 under article I, section 8, to make necessary and proper laws, and Congress'
			 power under section 5 of the 14th article of amendment to the Constitution of
			 the United States, the Congress hereby declares that the right to life
			 guaranteed by the Constitution is vested in each human being.
		3.DefinitionsFor purposes of this Act:
			(1)Human person;
			 human beingThe terms human person and human
			 being include each and every member of the species homo sapiens at all
			 stages of life, including, but not limited to, the moment of fertilization,
			 cloning, and other moment at which an individual member of the human species
			 comes into being.
			(2)StateThe
			 term State used in the 14th article of amendment to the
			 Constitution of the United States and other applicable provisions of the
			 Constitution includes the District of Columbia, the Commonwealth of Puerto
			 Rico, and each other territory or possession of the United States.
			
